 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 1 of 14 PageID 928




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

CADINIA MCCLOUD,

          Plaintiff,

v.                                               Case No.: 8:20-cv-1772-DNF

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


                                 OPINION AND ORDER
          Plaintiff Cadinia McCloud seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (“SSA”) denying her claim for

supplemental security income benefits. The Commissioner filed the Transcript of

the proceedings (hereinafter referred to as “Tr.” followed by the appropriate page

number), and the parties filed a joint legal memorandum setting forth their respective

positions. As explained below, the decision of the Commissioner is AFFIRMED

pursuant to § 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

     I.        Social Security Act Eligibility, Standard of Review, Procedural
               History, and the ALJ’s Decision

          A.     Social Security Eligibility

          The law defines disability as the inability to do any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can
 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 2 of 14 PageID 929




be expected to result in death, or which has lasted or can be expected to last for a

continuous period of not less than twelve months. 42 U.S.C. §§ 416(i), 423(d)(1)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). The impairment must be

severe, making the claimant unable to do her previous work, or any other substantial

gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505–404.1511, 416.905–416.911.

      B.    Standard of Review

      The Commissioner’s findings of fact are conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion. Even if the evidence preponderated against the

Commissioner’s findings, we must affirm if the decision reached is supported by

substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004).

In conducting this review, this Court may not reweigh the evidence or substitute its

judgment for that of the ALJ, but must consider the evidence as a whole, taking into

account evidence favorable as well as unfavorable to the decision. Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citation omitted); Foote

v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990). Unlike findings of fact, the Commissioner’s conclusions of

law are not presumed valid and are reviewed under a de novo standard. Keeton v.



                                        -2-
     Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 3 of 14 PageID 930




Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994); Maldonado

v. Comm’r of Soc. Sec., No. 20-14331, 2021 WL 2838362, at *2 (11th Cir. July 8,

2021); Martin, 894 F.2d at 1529. “The [Commissioner’s] failure to apply the correct

law or to provide the reviewing court with sufficient reasoning for determining that

the proper legal analysis has been conducted mandates reversal.” Keeton, 21 F.3d at

1066.

         The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R.

§§ 404.1520, 416.920. At the first step, the ALJ must determine whether the claimant

is     currently   engaged    in   substantial   gainful   employment.    20   C.F.R.

§ 404.1520(a)(4)(i), (b); 20 C.F.R. § 416.920(a)(4)(i), (b). At step two, the ALJ must

determine whether the impairment or combination of impairments from which the

claimant allegedly suffers is “severe.” 20 C.F.R. § 404.1520(a)(4)(ii), (c); 20 C.F.R.

§ 416.920(a)(4)(ii), (c). At step three, the ALJ must decide whether the claimant’s

severe impairments meet or medically equal a listed impairment. 20 C.F.R.

§ 404.1520(a)(4)(iii), (d); 20 C.F.R. § 416.920(a)(4)(iii), (d). If the ALJ finds the

claimant’s severe impairments do not meet or medically equal a listed impairment,

then the ALJ must determine whether the claimant has the residual functional

capacity (“RFC”) to perform her past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv),

(e)–(f); 20 C.F.R. § 416.920(a)(4)(iv), (e)–(f).




                                          -3-
 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 4 of 14 PageID 931




      If the claimant cannot perform her past relevant work, the ALJ must determine

at step five whether the claimant’s RFC permits her to perform other work that exists

in the national economy. 20 C.F.R. § 404.1520(a)(4)(v), (g); 20 C.F.R.

§ 416.920(a)(4)(v), (g). At the fifth step, there are two ways in which the ALJ may

establish whether the claimant is capable of performing other work available in the

national economy. The first is by applying the Medical Vocational Guidelines, and

the second is by the use of a vocational expert. Phillips v. Barnhart, 357 F.3d 1232,

1239-40 (11th Cir. 2004); Atha v. Comm’r, Soc. Sec. Admin., 616 F. App’x 931, 933

(11th Cir. 2015).

      The claimant bears the burden of proof through step four. Atha, 616 F. App’x

at 933. If the claimant meets this burden, then the burden temporarily shifts to the

Commissioner to establish the fifth step. Id.; 20 C.F.R. § 404.1520(a)(4)(v), (g); 20

C.F.R. § 416.920(a)(4)(v), (g). If the Commissioner presents evidence of other work

that exists in significant numbers in the national economy that the claimant is able

to perform, only then does the burden shift back to the claimant to prove she is unable

to perform these jobs. Atha, 616 F. App’x at 993.

      C.     Procedural History

      Plaintiff filed an application for supplemental security income benefits on

January 29, 2016, alleging disability beginning January 1, 2001. (Tr. 111, 308-314).

Plaintiff amended the onset date to the protective filing date of January 29, 2016.



                                         -4-
 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 5 of 14 PageID 932




(Tr. 46). The application was denied initially on March 10, 2016, and upon

reconsideration on June 7, 2016. (Tr. 111, 128). Plaintiff requested a hearing and on

May 23, 2018, a hearing was held before Administrative Law Judge (“ALJ”) Amber

Downs. (Tr. 76-100). On September 12, 2018, the ALJ entered a decision finding

Plaintiff not under a disability since January 29, 2016, the date the application was

filed. (Tr. 133-43).

      Plaintiff requested review of the hearing decision. On June 17, 2019, the

Appeals Council granted review, vacated the prior hearing decision, and remanded

the case to the ALJ to further consider certain evidence and resolve an inconsistency

concerning Plaintiff’s alleged substance use disorder. (Tr. 151-52). On remand, the

ALJ was to fully consider all the evidence submitted, give further consideration to

Plaintiff’s maximum RFC, consider whether Plaintiff’s drug addiction or alcoholism

were contributing factors if Plaintiff was found disabled, and if warranted, expand

the record. (Tr. 152-53).

      On December 5, 2019, the ALJ held a second hearing. (Tr. 43-75). On January

3, 2020, she entered a new decision finding Plaintiff not under a disability since

January 29, 2016, the date the application was filed. (Tr. 21-34). Plaintiff again

requested review of the hearing decision, but the Appeals Council denied Plaintiff’s

request on June 3, 2020. (Tr. 1-5). Plaintiff initiated the instant action by Complaint




                                         -5-
 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 6 of 14 PageID 933




(Doc. 1) filed on July 31, 2020, and the case is ripe for review. The parties consented

to proceed before a United States Magistrate Judge for all proceedings. (Doc. 18).

       D.    Summary of ALJ’s Decision

       At step one of the sequential evaluation, the ALJ found that Plaintiff had not

engaged in substantial gainful activity since January 29, 2016, the application date.

(Tr. 23). At step two, the ALJ found that Plaintiff had the following severe

impairment: “depression, anxiety disorder, disorder of the back, carpal tunnel

syndrome/trigger finger and obesity.” (Tr. 24). At step three, the ALJ found that

Plaintiff did not have an impairment or combination of impairments that meets or

medically equals the severity of any of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d), 416.925, and 416.926). (Tr. 24).

       Before proceeding to step four, the ALJ found that Plaintiff had the following

RFC:

             After careful consideration of the entire record, the
             undersigned finds that the claimant has the residual functional
             capacity to perform light work as defined in 20 [C.F.R.
             §] 416.967(b) except the claimant can lift and or carry 20
             pounds occasionally and 10 pounds frequently. The claimant
             can sit and/or stand for a period of 6 hours and walk for a period
             of 6 hours. The claimant can push/pull as much as can
             lift/carry. The claimant can handle items frequently with the
             left hand, and she can handle items frequently with the right
             hand. She is limited to frequent bilateral fingering with the left
             and right hand. The claimant can frequently climb ramps,
             stairs, ladders, ropes, or scaffolds. The claimant can frequently
             balance, stoop, kneel, crouch, and crawl. The claimant can
             work at unprotected heights frequently, moving mechanical
             parts frequently and in vibration frequently. The claimant is


                                           -6-
 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 7 of 14 PageID 934




               able to perform simple, routine tasks. The claimant is able to
               perform simple work-related decisions. The claimant can
               occasionally interact with supervisors, coworkers and the
               public. The claimant can maintain attention, concentration,
               persistence and pace in two-hour increments throughout an 8-
               hour day with normal work breaks.

(Tr. 26).

         At step four, the ALJ found Plaintiff had no past relevant work. (Tr. 33). At

step five, the ALJ relied on the testimony of a vocational expert to find that

considering Plaintiff’s age (41 on the application date), education (limited), no work

experience, and RFC, there are jobs that existed in significant numbers in the

national economy that Plaintiff could perform. (Tr. 33). Specifically, the ALJ found

that Plaintiff could perform such occupations as:

         (1) laundry folder, DOT 369.687-018, light, unskilled, SVP 2

         (2) inspector/hand packager, DOT 559.687-074, light, unskilled SVP 2

         (3) small parts assembler, DOT 706.684-022, light unskilled, SVP 2

(Tr. 34). The ALJ concluded that Plaintiff had not been under a disability since

January 29, 2016, the date the application was filed. (Tr. 34).

   II.      Analysis

         On appeal, Plaintiff raises two related issues: whether the Appeals Council

erred by not remanding the claim, and whether the Appeals Council complied with

Social Security Ruling 11-1p. (Doc. 21, p. 6).




                                            -7-
 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 8 of 14 PageID 935




       A.    Whether the Appeals Council erred by not remanding this case

       After the ALJ reached her January 3, 2020 decision, Plaintiff submitted

additional evidence to the Appeals Council, namely a January 13, 2020 treatment

note from Scott Gargasz, M.D. (Doc. 21, p. 6-7). Plaintiff claims that if the ALJ had

the opportunity to review this treatment note, the ALJ may have determined

Plaintiff’s hand pain and stiffness were more severe than noted in the decision. (Doc.

21, p. 7).

       “‘With a few exceptions, the claimant is allowed to present new evidence at

each stage of this administrative process,’ including before the Appeals Council.”

Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1320 (11th Cir. 2015)

(quoting Ingram v. Comm’r of Soc., Sec. Admin., 496 F.3d 1253, 1261 (11th

Cir.2007)). The Appeals Council is not required to give a detailed explanation or

further address each piece of new evidence individually. Hargress v. Soc. Sec.

Admin., Comm’r, 883 F.3d 1302, 1309 (11th Cir. 2018) (citing Mitchell v. Comm’r,

Soc. Sec. Admin., 771 F.3d 780, 784 (11th Cir. 2014)). Even though the Appeals

Council has the discretion not to review an ALJ’s denial of benefits, it must consider

“‘new, material, and chronologically relevant evidence’ that the claimant submits”

Id. (quoting Ingram, 496 F.3d at 1261; citing 20 C.F.R. § 404.970(b)). New evidence

is chronologically relevant if it relates to the period on or before the date of the ALJ’s

decision. Hargress, 883 F.3d 1302 at 1309 (citing 20 C.F.R. §§ 404.970(b),



                                           -8-
 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 9 of 14 PageID 936




416.1470(b) (2016)). “Evidence is material if a reasonable possibility exists that the

evidence would change the administrative result.” Id. (citing Washington, 806 F.3d

at 1321). If the ALJ’s decision is contrary to the weight of the evidence – including

the new evidence – then the Appeals Council must grant the petition for review. Id.

      Here, the Appeals Council denied review, acknowledged that Plaintiff had

submitted the January 13, 2020 medical evidence from Dr. Gargasz, but found that

“this evidence does not show a reasonable probability that it would change the

outcome of the decision. We did not exhibit this evidence.” (Tr. 2).

      The ALJ thoroughly considered Dr. Gargasz’s treatment notes from August

through September 2019 and gave great weight to his assessment that Plaintiff’s

work status was full duty/activity. (Tr. 31-32, 841-50). During this period, Dr.

Gargasz treated Plaintiff for bilateral pain, tingling, numbness, and stiffness in both

hands. (Tr. 31-32, 848). Dr. Gargasz assessed Plaintiff with bilateral carpal tunnel

syndrome, certain trigger fingers, radial styloid tenosynovitis, and other synovitis

and tenosynovitis. (Tr. 842, 845, 849). These records indicate Plaintiff received

injections, which totally relieved the pain. (Tr. 842-843, 846). In all of these records,

Dr. Gargasz found Plaintiff’s work status was, “Full Duty/Activity.” (Tr. 32, 842,

845, 849).

      In Dr. Gargasz’s January 13, 2020 treatment record submitted to the Appeals

Council, Plaintiff had the same complaints as in the records before the ALJ. (Tr. 15).



                                          -9-
 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 10 of 14 PageID 937




This visit was a follow up evaluation where Plaintiff was again having issues of pain

and stiffness in her hands and requested another injection for her pain as she was

pleased with the prior injections. (Tr. 15). Dr. Gargasz again gave Plaintiff an

injection. (Tr. 17). And he again found Plaintiff’s work status was “Full

Duty/Activity.” (Tr. 16).

      The Appeals Council committed no error in declining the request for review

and finding this evidence “does not show a reasonable probability that it would

change the outcome of the decision.” (Tr. 1-2). This record contains no new, material

information and basically mirrors the August and September 2019 treatment notes,

which were before the ALJ. Even if the ALJ had access to the January 13, 2020

treatment note, the Court finds that it is not material because it is cumulative of the

treatment records before the ALJ and therefore there is no reasonable probability

that this evidence would change the outcome of the administrative result. See

Hargress, 883 F.3d at 1309; see also 20 C.F.R. § 416.1470(a)(5); Sanders v. Soc.

Sec. Admin., Comm’r, 854 F. App’x 311, 315 (11th Cir. 2021) (“Because these

records were cumulative of evidence already considered by the ALJ, substantial

evidence supports the Appeals Council’s determination that no ‘reasonable

probability’ existed that the additional evidence would change the outcome.”). The

Court finds substantial evidence supports the Appeals Council’s determination.




                                         - 10 -
 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 11 of 14 PageID 938




      B.     Whether the Appeals Council failed to comply with SSR 11-1p

      Plaintiff argues the Appeals Council erred in failing to comply with SSR 11-

1p. Plaintiff claims that if the Appeals Council found that the January 13, 2020

treatment note was not chronologically relevant, it should have returned the evidence

and advised Plaintiff that if she made a new application for benefits within 60 days

from the date of the Appeals Council’s decision, the Social Security Administration

would consider the date of the request for review as a protective file date for the new

application. (Doc. 21, p. 7). Plaintiff acknowledged that she had filed a new

application for benefits on August 5, 2020, it was denied, and is pending appeal but

argues that if favorably decided the application date is critical in determining

possible entitlement to retroactive benefits. (Doc. 21, p. 7).

      SSR 11-1p provides in part:

                    If you choose to pursue your disability claim that is
             pending at the Appeals Council, and you submit additional
             evidence, the Appeals Council will first determine whether the
             additional evidence relates to the period on or before the date
             of the hearing decision. When the additional evidence is new
             and material and relates to the period on or before the date of
             the hearing decision, the Appeals Council will consider it,
             together with the entire record. 20 [C.F.R. §§] 404.970(b),
             416.1470(b), and 405.373. The Appeals Council will review
             your case if it finds that the ALJ’s action, findings, or
             conclusion is contrary to the weight of the evidence currently
             of record. Id.

                     If the new and material evidence that relates to the
             period on or before the date of the hearing decision shows a
             critical or disabling condition, the Appeals Council will
             expedite its review of your pending claim.



                                         - 11 -
 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 12 of 14 PageID 939




                     When the additional evidence does not relate to the
             period on or before the date of your hearing decision, the
             Appeals Council will return the additional evidence to you. 20
             [C.F.R. §§] 404.976(b), 416.1476(b). The notice returning the
             additional evidence will explain why the Appeals Council did
             not accept the evidence and inform you that, under certain
             circumstances, we will consider the date you filed the request
             for Appeals Council review as the filing date for your new
             claim. If you originally filed for disability benefits under title
             II, and you file a new application for title II disability benefits
             within six months of the date of this notice, we will use the date
             of your request for Appeals Council review as the filing date.

SSR 11-1p, 2011 WL 3962767 (July 28, 2011).

      As the Commissioner points out, the Appeals Council did not find that the

evidence was not chronologically relevant. (Doc. 21, p. 11; Tr. 2). Instead, it found

that the evidence did not show a reasonable probability that it would change the

outcome of the decision. (Tr. 2). Thus, SSR 11-1p does not appear to apply and the

Appeals Council was not required to send the requisite notice under this Rule.

      Alternatively, the Commission argues that even if the Appeals Council found

the evidence not chronologically relevant, “whether Plaintiff’s subsequent

application has been afforded the proper protective application date per SSR-11-p is

not subject to this Court’s review.” (Doc. 21, p. 11). The Commissioner contends

that Plaintiff has not exhausted her administrative remedies for the subsequent

application because, according to Plaintiff, her application is currently pending

appeal before the agency. (Doc. 21, p. 11).




                                           - 12 -
 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 13 of 14 PageID 940




      Accepting Plaintiff’s statement that the appeal of her subsequent August 2020

claim remains pending appeal, Plaintiff has not shown that she exhausted her

administrative remedies for that subsequent application. See 20 C.F.R. 422.210 (“A

claimant may obtain judicial review of a decision by an administrative law judge if

the Appeals Council has denied the claimant’s request for review, or of a decision

by the Appeals Council when that is the final decision of the Commissioner.”).

      The Court finds that SSR 11-1p does not apply or, alternatively, if it should

apply, then whether Plaintiff’s subsequent application has been afforded the proper

protective application date under SSR 11-1p is not subject to judicial review because

Plaintiff has not exhausted her administrative remedies as to this issue.

   III.   Conclusion

      For the reasons discussed above, the Court finds that the decision of the

Commissioner is supported by substantial evidence and the Commissioner applied

the correct legal standard. The decision of the Commissioner is AFFIRMED. The

Clerk of Court is directed to enter judgment consistent with this opinion, terminate

all deadlines, and close the case.




                                        - 13 -
 Case 8:20-cv-01772-DNF Document 23 Filed 09/21/21 Page 14 of 14 PageID 941




      DONE and ORDERED in Fort Myers, Florida on September 21, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                   - 14 -
